NON-FINAL ACTION

The following Office action makes a correction to the Office action sent on 30 September 2021. Claim 10 is now rejected under 35 U.S.C. 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if the “radial gripper chamber wall” in line 5 of said claim refers to the “one radial chamber wall” recited in line 3 or to a different wall.
Claim 10 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Headley (U.S. Patent No. 4,983,158).
Regarding claim 1, Headley discloses an outlet device 28 of a separator, the outlet device comprising an outlet channel 25 for discharging a liquid phase from a rotating drum of the separator, wherein the outlet channel extends along a rotational axis in a fixed tube device 30 of the separator, the outlet device further comprising: a cap 32 that is connected fixedly to the tube device 30, surrounds the tube device and covers the drum 10 in a radial direction (Fig. 4 and 5; col. 3 line 47 – col. 4 line 23).
Regarding claim 2, Headley discloses wherein the cap covers the drum in a radial direction and also in the axial direction (Fig. 5).
Regarding claim 5, Headley discloses a gripper 24’ and/or 25’ supported on the inside area of the tube device.
Regarding claim 9, Headley discloses wherein an inlet device 24 is formed in the interior of the outlet device 28 for admitting a phase mixture to the drum of the separator.
Regarding claim 10, Headley discloses use of the outlet device 28 according to claim 1 for discharging a liquid phase at a separator (col. 3 line 1-8).

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (U.S. Patent No. 3,930,609).
Regarding claim 1, Nelson discloses an outlet device of a separator (Figure), the outlet device comprising an outlet channel 18a and/or 18b for discharging a liquid phase from a rotating drum of the separator, wherein the outlet channel extends along a rotational axis in a fixed tube device 18 of the separator, the outlet device further comprising: a cap (part of element 18 that opens up and is connected to element 17) that is connected fixedly to the tube device, surrounds the tube device and covers the drum 10 in a radial direction.
Regarding claim 2, Nelson discloses wherein the cap covers the drum 10 in the radial direction and also in the axial direction (Figure).
Regarding claim 3, Nelson discloses further comprising a drum ring 21 arranged in the interior of the cap, the drum ring being fixedly connected to the drum 10 and L-shaped in its cross section (Figure).
Regarding claim 4, Nelson discloses further comprising a web ring (radial extensions on element 18a shown in Figure) arranged in the interior of the drum ring 21, the web ring being fixedly connected to the tube device 18 and extends radially to the outside (Figure).
Regarding claim 5, Nelson discloses further comprising a gripper 25 supported on the inside area of the tube device 18 (Figure).
Regarding claim 9, Nelson discloses wherein an inlet device 19a is formed in the interior of the outlet device for admitting a phase mixture to the drum of the separator (Figure).
Regarding claim 10, Nelson discloses use of the outlet device according to claim 1 for discharging a liquid phase at a separator (col. 2 lines 57-59).

Claims 1, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackel et al. (U.S. Patent Application Pub. No. 2017/0333915).
Regarding claim 1, Mackel et al. discloses an outlet device 27 of a separator, the outlet device comprising an outlet channel 41 and/or 43 for discharging a liquid phase from a rotating drum of the separator, wherein the outlet channel extends along a rotational axis in a fixed tube device 45 of the separator, the outlet device further comprising: a cap 60 that is connected fixedly to the tube device, surrounds the tube device and covers the drum 17 in a radial direction.
Regarding claim 5, Mackel et al. discloses further comprising a gripper 29 and/or 30 supported on the inside area of the tube device. 
Regarding claim 6, Mackel et al. discloses wherein the gripper 29 and/or 30  is surrounded by a gripper chamber 69 and/or 70, the gripper chamber being surrounded by one radial chamber wall and one axial gripper chamber wall each belonging to the drum, only the radial gripper chamber wall being provided with a ribbing 77 and/or 79.
Regarding claim 9, Mackel et al. discloses wherein an inlet device 28 is formed in the interior of the outlet device for admitting a phase mixture to the drum of the separator. 
Regarding claim 10, Mackel et al. discloses use of the outlet device according to claim 1 for discharging a liquid phase at a separator (para. [0085]).

Claims 1, 5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiekermeier (U.S. Patent Application Pub. No. 2006/0286206).
Regarding claim 1, Spiekermeier discloses an outlet device of a separator, the outlet device comprising an outlet channel (channel inside pipe 8) for discharging a liquid phase from a rotating drum of the separator, wherein the outlet channel extends along a rotational axis in a fixed tube device (vertical tube connected to pipe 8) of the separator, the outlet device further comprising: a cap (Figure; structure that element 16 is formed in) that is connected fixedly to the tube device, surrounds the tube device and covers the drum 1 in a radial direction (Figure).
Regarding claim 5, Spiekermeier discloses further comprising a gripper 7 and/or 10 supported on the inside area of the tube device (Figure).
Regarding claim 7, Spiekermeier discloses further comprising a blocking disc 17 axially between the cap (structure that element 16 is formed in) and the gripper 7 and/or 
Regarding claim 8, Spiekermeier discloses wherein the blocking disc 17 is configured to have a constant disc thickness in the radial direction (Figure).
Regarding claim 9, Spiekermeier discloses wherein an inlet device 2 is formed in the interior of the outlet device for admitting a phase mixture to the drum of the separator (Figure).
Regarding claim 10, Spiekermeier discloses use of the outlet device according to claim 1 discharging a liquid phase 18 at a separator (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shuyi S. Liu/Examiner, Art Unit 1774